Citation Nr: 0617658	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for the service 
connected penis deformity with loss of erectile power.  


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the RO that 
granted service connection for erectile dysfunction as 
secondary to service-connected mood disorder (claimed as 
PTSD) and assigned a noncompensable rating.  

The RO also granted the veteran special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 3.350(a) on account 
of loss of use of a creative organ from February 2003.  


FINDINGS OF FACT

The service-connected erectile dysfunction is not shown to be 
manifested by more difficulty in gaining, maintaining and 
sustaining an erection; findings consistent with deformity of 
the penis or loss of the ability to obtain an erection are 
not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected erectile dysfunction have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.115b including Diagnostic Code 7522 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA and 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VA informed the veteran in a November 2003 letter that it 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was also informed that he 
could send private medical records to the RO on his own.  
Further, the rating decision appealed and the Statement of 
the Case (SOC) discussed the pertinent evidence, provided the 
law and regulations governing the claim, and notified the 
claimant of the evidence needed to prevail.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  

The VA scheduled the veteran for VA examinations in 
connection with this claim.  The appropriate examinations 
were conducted in February and November 2004 for the purpose 
of fully evaluating the service-connected disability.  

The veteran receives nearly all of his medical care through 
the VA hospital system.  VA requested and obtained all 
medical records for the veteran from the VA Medical Center as 
well as from the private doctors the veteran visited in 1997 
and 1998.  
There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(d) (2005).  On review, 
there are no areas in which further development is needed.


Penis deformity with loss of erectile power

The veteran is seeking a compensable evaluation for the 
service-connected erectile dysfunction. He essentially 
contends that a 20 percent rating is warranted under 
Diagnostic Code (DC) 7522 based on a loss of the ability to 
maintain a viable erection.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. 
  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

As discussed hereinabove, as a result of his erectile 
dysfunction, the veteran is being paid special monthly 
compensation for loss of use of a creative organ under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  

Having reviewed the complete record, the Board finds that 
there is no basis for payment of compensation under the 
provisions of the Rating Schedule for the service-connected 
erectile dysfunction in this case.  38 C.F.R. Part 4 (2005).  
In this regard, the Board notes that the Rating Schedule 
provides three approaches for evaluating the severity of 
penile impairment.  

Removal of half or more of the penis will be rated as 30 
percent disabling, or it will be rated on voiding 
dysfunction.  38 C.F.R. § 4.115(b), DC 7520 (2005).  

Removal of the glans of the penis will be rated as 20 percent 
disabling, or it will be rated on voiding dysfunction.  38 
C.F.R. § 4.115(b), DC 7521 (2005).  

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. § 4.115(b), DC 7522 
(2005).  

The veteran first spoke of erectile dysfunction during a 
physical examination dated September 1997.  Although he 
indicated that he had difficulty maintaining and sustaining 
an erection with his wife, that examination did not indicate 
that the veteran was missing half of his penis or the glans 
of his penis.  No physical deformity of the penis was 
reported.  

In an April 2000 examination, the veteran reported that he 
had "an almost negative sex life" with his wife.  However, 
nothing is stated concerning loss of erectile power.  

The examination also did not note that the veteran was 
missing half of his penis or the glans of his penis.  No 
physical deformity of the penis was reported.  

A VA psychiatrist wrote a letter on the veteran's behalf 
dated September 2002.  This letter noted the veteran's sexual 
dysfunction, but did not indicate that the veteran had a 
deformity of the penis.  

A VA mental disorder examination dated December 2002 
documented the veteran's erectile problems and performance 
anxiety, but did not indicate that the veteran had a 
deformity of the penis.  

A VA mental disorder examination in February 2004 indicated 
that the veteran could have erections after his 1981 back 
injury, but that he would have such pain that intercourse was 
impossible.  The pain interfered with his ability to have an 
erection.  

The examiner stated that it was reasonable to assume that the 
veteran's depression interfered with his ability to be 
sexually active.  The examiner did not indicate that the 
veteran had a deformity of the penis.  

A VA genitourinary exam dated February 2004 documented the 
veteran's statement that he had difficulty obtaining and 
maintaining an erection.  This also documented the veteran's 
history of having partial erections in the morning.  

The examiner expressed his opinion that the veteran's 
erectile dysfunction was unlikely to be related to the 
veteran's lower back condition.  No physical deformity of the 
penis was reported.  

In the most recent VA examination, dated November 2004, the 
diagnosis from his February 2004 mental examination was 
confirmed.  No new statements were offered regarding the 
veteran's erectile disfunction.  

The veteran asserted in his Notice of Disagreement dated 
March 2004 that the term "penile deformity" contained in DC 
7522 should be broadly interpreted to include his 
symptomatology, which he identified as loss of ability to 
gain and sustain a viable erection.  

The Board notes that there is no doubt that the veteran has 
suffered some disruption of his erectile power in the form of 
the inability to sustain a viable erection.  

However, the Rating Schedule provides a 20 percent rating 
under DC 7522 for deformity of the penis with loss of 
erectile power.  The Board finds that neither of these 
conditions is shown to be present to warrant compensation.  

Where the criteria for a compensable rating under a 
Diagnostic Code are not met, a no percent rating is awarded.  
38 C.F.R. § 3.31 (2005).  This two-criterion code is not one 
of those with numerous criteria of which not all would be 
expected to exist in a single individual at any one time.  
See 38 C.F.R. § 4.21 (2005).  

The Board notes in this regard that the provisions of the 
Rating Schedule applicable to the genitourinary system do not 
contemplate the assignment of VA compensation benefits for a 
disability manifested by erectile dysfunction alone as these 
criteria are based the determined level of "average 
impairment in earning capacity."  

As noted, the veteran appropriately has been granted special 
monthly compensation benefits that are meant to compensate 
service-connected disability manifested by loss of a creative 
organ.  

Although the veteran has asserted that the term "deformity" 
should be interpreted broadly to include his symptomatology, 
the Board finds that to do so would be to contradict the 
plain language of the regulation, which clearly 
differentiates between deformity of the penis and loss of 
erectile power.  

Consequently, the Board concludes that the veteran does not 
meet the criteria for a compensable evaluation under DC 7522.  
The Board's review does not disclose any basis for a 
compensable evaluation under the rating criteria.  

As the veteran has appealed his initial rating for this 
disability, the Board has examined his entire claim file to 
evaluate his initial level of disability in addition to any 
changes that may have occurred throughout the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

For these reasons, the Board concludes that the arguments of 
the veteran and his representative are without merit and the 
veteran's claim for a compensable evaluation for erectile 
dysfunction is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  


ORDER

An initial, compensable rating for the service-connected 
erectile dysfunction is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


